—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered February 9, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and resisting arrest, and sentencing him, as a second felony offender, to concurrent prison terms of 5x/4 to 101/2 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The alleged inconsistencies in the officer’s testimony did not amount to "hopeless contradiction”, related as they were to collateral, not crucial, issues (People v Jackson, 65 NY2d 265, 270, 272; People v Torres, 219 AD2d 565, lv denied 87 NY2d 851), and were properly placed before the jury, whose resolution thereof was not "manifestly erroneous” (People v Messina, 227 AD2d 312, 313; People v Felix, 219 AD2d 515, lv denied 88 NY2d 847).
The identification by an experienced narcotics officer conducting rooftop surveillance with the aid of binoculars was not unreliable. That defendant, apprehended several minutes after the drug transaction, did not have in his possession any drugs or enough money to correspond to the amount of the drugs that had changed hands, is not dispositive. Concur— Sullivan, J. P., Ellerin, Ross, Nardelli and Andrias, JJ.